I concur in the decision and opinion.
There appears to be an additional reason why the commission's action is erroneous. The order of the commission denied "jurisdiction to award additional compensation" because of the pending appeal, and dismissed the application.
The present claim for additional compensation is apparently based on a recurrence of the condition alleged in the already pending application, and covers a different time period. Whether or not the commission has the right to hold payment, or even a determination, on this second application in abeyance, it would seem apparent that it cannot dismiss the application. On demurrer, we assume that this second application contains all the allegations necessary for jurisdiction, and is within the statutory time periods provided in Section 4123.52, Revised Code. It might be noted that the commission's action here would present a peculiar problem for the claimant under the two-year limitation. *Page 417